 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    Deanna Elmer, an individual,                     No. 2:19-cv-02034-TLN-DB
12                      Plaintiff,
13           v.                                        ORDER GRANTING REQUEST
14    CONDUENT STATE & LOCAL                           TO SEAL
      SOLUTIONS, INC., a New York
15    corporation, and Does 1-10, inclusive,
16                      Defendants.
17

18          Before the Court is Defendant Conduent State & Local Solutions, Inc.’s (“Defendant”)

19   Request to Seal Document. (ECF Nos. 3, 5 (duplicative filings).) Upon consideration of the

20   request and there being no opposition thereto, the Court finds good cause to seal the document.

21   Accordingly, the Court GRANTS Defendant’s Request. The following shall be filed UNDER

22   SEAL: the Separation Agreement and General Release attached as Exhibit E to Diane Wright’s

23   Declaration filed in support of Defendant’s Motion to Dismiss.

24          The document shall be sealed until further order of this Court.

25          IT IS SO ORDERED.

26   Dated: October 29, 2019

27

28                                      Troy L. Nunley
                                        United States District Judge
                                                       1
